Nicor Inc.
Exhibit 10.05
Form 8-K
NICOR INC.
 
FIRST AMENDMENT TO
 
NICOR INC. 2009 LONG-TERM INCENTIVE PROGRAM
 
This Amendment (the “Amendment”) to the Nicor Inc. 2009 Long-Term Incentive
Program is effective as of July 23, 2009.  All capitalized terms used in this
Amendment but not defined herein shall have the meanings assigned to such terms
in the Program (as defined below).
 
WHEREAS, Nicor Inc. (the “Company”) previously adopted the Nicor Inc. 2009
Long-Term Incentive Program (the “Program”) under the Nicor Inc. 2006 Long Term
Incentive Plan.
 
WHEREAS, the compensation committee (the “Committee”) of the board of directors
of the Company has determined that it is appropriate to amend the provisions of
the Program as a result of the application of Section 457A of the Code to
certain participants who have received awards under the Program;
 
NOW, THEREFORE, the Program is hereby amended as follows:
 
(a)           By amending and restating the first bullet under the heading “How
Performance Unit Payouts are Determined” to read in full as follows:
 
“Except as provided under the heading “Termination Provisions” below, all
performance units pay out at the end of a three-year performance
period.  Payouts generally will be made as soon as practicable following the end
of the performance period, but not later than December 31 of the calendar year
following the end of the performance period.”
 
(b)           By adding the following to the section of the Program under the
heading “Termination Provisions” at the end thereof:
 
“Notwithstanding the foregoing, with respect to an award recipient who is an
employee of Tropical Shipping Company, the following shall apply:
 
·  
In the case of retirement of an award recipient who is an employee of Tropical
Shipping Company, unvested restricted stock units and performance units will not
vest as provided above and will instead be immediately forfeited; provided,
however, that the Compensation Committee may in its sole discretion determine to
vest any restricted stock units or performance units held for more than one year
prior to retirement.
 

 
·  
In the case of death or disability of an award recipient who is an employee of
Tropical Shipping Company, unvested performance units held for more than one
year (as of the date of death or disability) will not vest and will not be paid
as provided above.  Instead, a pro rata
 

 
1

--------------------------------------------------------------------------------


 
  
amount of such unvested performance units (based upon the number of full months
of employment of the award recipient during the performance period) will vest
and the award recipient (or beneficiary, as applicable) will be paid with
respect to such portion of the performance units upon such death or disability
at a payout multiple of 100%. The remaining portion of the performance units
will be immediately forfeited.”
 

 
FURTHER, this First Amendment to the Program shall be effective on the date
approved by the Committee, unless otherwise specified herein.
 
In all other respects the Program, as amended by this First Amendment shall
remain in full force and effect.
 
IN WITNESS WHEREOF, and as evidence of the adoption of the foregoing, the
Company has caused this Amendment to be executed by a duly authorized officer as
of the date first set forth above.
 


 
                    NICOR INC.
 


 
                    By: /s/ CLAUDIA COLALILLO                      
                  Claudia Colalillo
                  Senior Vice President Human Resources
                  and Corporate Communications
 


 



2
 

 
